internal_revenue_service number release date index number ---------------------------------------------- ---------------------------------------------- ------------------------------------- ------------------------------ in re ------------------------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-103291-13 date date --------------------- -------------------- ------------------- ---------------------------------------------------------------------- ------------------------------------------------------------------------------------- decedent son daughter trust law firm investment firm --------------------------- year year date x ------- ------- ----------------------- ------------ dear ----------------------------------- this responds to your personal representative’s letter of date requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file a form_8939 allocation of increase in basis for property_acquired_from_a_decedent to make the sec_1022 election and to allocate basis provided by sec_1022 of the internal_revenue_code code to eligible_property transferred as a result of decedent’s death the facts and representations submitted are as follows decedent died in survived by son and daughter decedent’s will appointed son and daughter as the personal_representatives of her estate decedent’s will provided that the residue of her estate is to pass to trust son and daughter are the co-trustees of trust prior to her death decedent timely filed form sec_709 united_states gift and generation-skipping_transfer_tax returns reporting gifts she made in year and year the year form_709 reported that decedent had made four gifts two cash gifts for the benefit of a grandson and two other gifts of significant amounts of cash one gift to son and one gift to daughter the form also reported that decedent paid gift_tax plr-103291-13 in the amount of dollar_figurex in connection with these gifts the year form_709 reported that decedent had made two gifts of significant amounts of cash one gift to son and one gift to daughter investment firm prepared the year form_709 it has been represented that investment firm was aware of the year form_709 son and daughter as personal_representatives of decedent’s estate retained law firm and investment firm to advise them as to the tax obligations of the estate law firm was not informed by investment firm or son and daughter of the prior taxable_gifts reported on the year and year form sec_709 investment firm provided an affidavit to the effect that it failed to inform law firm of the existence of the year form_709 as a result law firm believed decedent’s taxable_estate was valued less than dollar_figure law firm advised son and daughter to file a form_706 united_states estate and generation-skipping_transfer_tax return in order to allocate decedent’s available generation-skipping_transfer gst_exemption on line of the form_706 which is entitled a djusted taxable_gifts total gifts within the meaning of sec_2503 made by the decedent after date other than gifts that are includible in decedent’s gross_estate sect b an estate is required to report gifts made by the decedent during life the estate listed zero on line indicating decedent made no prior taxable_gifts prior to filing the estate_tax_return investment firm and son and daughter reviewed the form son and daughter signed the form_706 under penalties of perjury attesting that they had examined the return including accompanying schedules and statements and to the best of their knowledge and belief the return was true correct and complete on or about date the internal_revenue_service started to examine the estate’s form_706 in addition to the gifts reported on the form sec_709 the audit revealed that decedent had made other gifts that should have been reported on line of the estate’s form_706 son and daughter as co-trustees of trust are requesting an extension of time pursuant to sec_301_9100-3 to file the form_8939 to make the sec_1022 election and to allocate basis provided by sec_1022 to eligible_property transferred as a result of decedent’s death law and analysis sec_1022 provides that property_acquired_from_a_decedent who died after date is treated as transferred by gift and the basis of the person acquiring the property from such a decedent is the lesser_of the adjusted_basis of the decedent or the fair_market_value of the property at the date of the decedent's death plr-103291-13 sec_1022 provides in general that the basis_of_property under sec_1022 is increased by basis increase that is allocated to the property sec_1022 provides in general that basis increase is the portion of the aggregate basis increase that is allocated to the property sec_1022 and c provide that the aggregate basis increase is dollar_figure and that the aggregate basis increase is increased by-- i the sum of the amount of any capital_loss_carryover under sec_1212 and the amount of any net_operating_loss_carryover under sec_172 that would but for the decedent's death be carried from the decedent's last taxable_year to a later taxable_year of the decedent plus ii the sum of the amount of any losses that would have been allowable under sec_165 if the property acquired from the decedent had been sold at fair_market_value immediately before the decedent's death sec_1022 provides that in the case of property that is qualified spousal property the basis of such property under sec_1022 as increased under sec_1022 is increased by spousal property basis increase allocated to the property sec_1022 provides in general that spousal property basis increase is the portion of the aggregate spousal property basis increase which is allocated to the property sec_1022 provides that the aggregate spousal property basis increase is dollar_figure sec_1022 provides in general that the basis_of_property acquired from a decedent may be increased under sec_1022 or c only if the property was owned by the decedent at the time of death sec_1022 describes property that is considered to be owned by the decedent at the time of death sec_1022 provides that the basis adjustments under sec_1022 and c shall not increase the basis of any interest in property above its fair_market_value in the hands of the decedent as of the date of the decedent's death sec_1022 provides in general that the executor is to allocate the basis adjustments under sec_1022 and c on the return required by sec_6018 and that any allocation made may be changed only as provided by the secretary sec_1022 describes property that is considered to be acquired from the decedent for purposes of sec_1022 subtitle a of title v of the economic_growth_and_tax_relief_reconciliation_act_of_2001 p l stat enacted sec_2210 which made chapter the estate_tax inapplicable to the estate of any decedent who died in and chapter the gst tax inapplicable to generation-skipping transfers made in on plr-103291-13 date tax relief unemployment insurance reauthorization and job creation act of truirjca p l stat became law and sec_301 of truirjca retroactively reinstated the estate and gst taxes however sec_301 of truirjca allows the executor of the estate of a decedent who died in to elect to apply the code as though sec_301 of truirjca did not apply with respect to chapter and for property acquired or passing from a decedent within the meaning of sec_1014 thus sec_301 of truirjca allows the executor of the estate of a decedent who died in to elect not to have the provisions of chapter apply to the decedent’s estate but rather to have the provisions of sec_1022 apply the sec_1022 election notice_2011_66 2011_35_irb_184 section i a provides that the executor of the estate of a decedent who died in makes the sec_1022 election by filing a form_8939 on or before date notice_2011_76 2011_40_irb_479 extended the due_date of the form_8939 and thus the election from date to date notice_2011_66 section i d provides that the internal_revenue_service will not grant extensions of time to file a form_8939 and will not accept a form_8939 filed after the due_date except in four limited circumstances provided in section i d under this section of notice_2011_66 an executor may apply for relief under sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-103291-13 sec_301_9100-3 provides that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have not been satisfied son and daughter received significant outright cash gifts from decedent prior to her death son and daughter failed to inform law firm of the existence of these gifts son and daughter reviewed and signed the form_706 under penalties of perjury attesting that the form was true correct and complete son and daughter did not reasonably rely on law firm or investment firm within the meaning of sec_301_9100-3 accordingly the request for the extension of time to make the sec_1022 election is denied except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan james f hogan chief branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
